
	

114 SRES 303 ATS: Designating the week beginning November 8, 2015, as “National Nurse-Managed Health Clinic Week”.
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 303
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2015
			Mr. Alexander (for himself and Mr. Merkley) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		November 5, 2015Committee discharged; considered and agreed toRESOLUTION
		Designating the week beginning November 8, 2015, as National Nurse-Managed Health
			 Clinic Week.
	
	
 Whereas a nurse-managed health clinic is a nonprofit community-based health care site that offers primary care and wellness services based on the nursing model;
 Whereas the nursing model emphasizes— (1)protection, promotion, and optimization of health;
 (2)prevention of illness; (3)alleviation of suffering; and
 (4)diagnosis and treatment of illness;
 Whereas an advanced practice nurse leads each nurse-managed health clinic and an interdisciplinary team of highly qualified health care professionals staffs each nurse-managed health clinic;
 Whereas each nurse-managed health clinic offers a broad scope of services, including— (1)treatment for acute and chronic illnesses;
 (2)routine physical exams; (3)immunizations for adults and children;
 (4)disease screenings; (5)health education;
 (6)prenatal care; (7)dental care; and
 (8)drug and alcohol treatment; Whereas, as of September 2015, approximately 500 nurse-managed health clinics—
 (1)provided care in the United States; and
 (2)recorded more than 2,500,000 patient encounters annually;
 Whereas nurse-managed health clinics serve a unique, dual role as healthcare safety net access points and health workforce development sites, because the majority of nurse-managed health clinics—
 (1)are affiliated with schools of nursing; and (2)serve as clinical education sites for students entering the health profession;
 Whereas nurse-managed health clinics strengthen the healthcare safety net by expanding access to primary care and chronic disease management services for vulnerable and medically underserved populations in diverse rural, urban, and suburban communities;
 Whereas research has shown that— (1)nurse-managed health clinics experience high rates of—
 (A)patient retention; and (B)patient satisfaction; and
 (2)nurse-managed health clinic patients, compared to patients of other similar safety net providers, experience—
 (A)higher rates of generic medication fills; and (B)lower hospitalization rates;
 Whereas the 2013 Health Affairs article, Nurse-Managed Health Centers And Patient-Centered Medical Homes Could Mitigate Expected Primary Care Physician Shortage, highlights the ability of each nurse-managed health clinic to bring high-quality care to individuals who may not otherwise receive needed services; and
 Whereas each nurse-managed health clinic that offers primary care and wellness services provides quality care in a cost-effective manner: Now, therefore, be it
		
	
 That the Senate— (1)designates the week beginning November 8, 2015, as National Nurse-Managed Health Clinic Week;
 (2)supports the ideals and goals of National Nurse-Managed Health Clinic Week; and (3)encourages the continued support of nurse-managed health clinics so that nurse-managed health clinics may continue to serve as healthcare workforce development sites for the next generation of primary care providers.
			
